FOLEY, Judge
(dissenting).
I vigorously dissent. This court may reverse a final decision of the Department of Human Rights if we find its findings, inferences, conclusions or decision are affected by error of law. Minn.Stat. § 14.69(d) (1984). The majority opinion is fatally flawed. The majority has in effect disregarded the corporate entity and created an issue, contrary to established rules as to scope of review. It is creating an additional exemption to the provisions of Minn.Stat. § 363.072 because Floyd Wild, Inc. is a closely held family business.
The administrative law judge found that Belsheim was an employee of Floyd Wild, Inc. and concluded that the corporation is not exempt from Minn.Stat. § 363.03, subd. 1 (1984). See Minn.Stat. § 363.02, subd. 1 (1984). He reasoned that the corporation is a separate legal entity from its shareholders and that he could not disregard the corporate entity and find that shareholder Floyd Wild was the employer. He further reasoned that, in any event, Floyd Wild was Belsheim’s father-in-law and that relationship is not among those exempted by Minn.Stat. § 363.02, subd. l(l)(a).
Floyd Wild, Inc. contends that under the circumstances of this case the corporation and its shareholders, specifically Floyd Wild and Dennis Wild should be considered as one. The majority implicitly accepts this argument.
The right of respondent to secure review of issues not included in the appeal filed by the appellant is governed by Minn.R.Civ. App.P. 106. 3 Magnuson, Herr and Hay-dock, Minnesota Practice, 250 (1985). “The rule is intended to apply to cases in which issues have been decided by the trial court adversely to respondent, but the respondent has not filed a separate appeal * * * because the adverse results are immaterial in light of the trial court’s ultimate disposition of the case * * Id. Floyd Wild, Inc. did not file a notice of review and therefore this court should not have considered the issue it raised. See DeLa Rosa v. DeLa Rosa, 309 N.W.2d 755, 757 n. 5 (Minn.1981).
Furthermore, the majority disregards the corporate entity even though it employs approximately 35 people and there is no indication that the shareholders did not treat the corporation as a separate entity. It, in effect, allows the Wilds the benefits of the corporate status while allowing them to evade legislative restrictions because they are a family, nothing more.
The administrative law judge determined that Belsheim met her burden of making a prima facie showing of discrimination as required by Hubbard v. United Press International, Inc., 330 N.W.2d 428, 442 (Minn.1983). Specifically he stated:
Complainant has shown that Janice Wild was a member of a protected class; that she was performing her job in a satisfactory manner; that her check-signing privileges were revoked due to the fact that she was seeking a divorce; and that she was terminated because [of] a decision to refuse marriage counseling and go ahead with divorce proceedings.
He also found that she trained another employee to take over her duties. However, he determined that Floyd Wild, Inc. did not discriminate on the basis of marital status since Belsheim was terminated because of the bitter divorce proceeding and the fact that she was “leaving” the family. Noting that Belsheim was terminated months before her status actually changed, the administrative law judge stated that the actions of Floyd Wild, Inc. were not aimed at her marital status but were the result of her rejection of attempts to keep the family together.
The Department contends that the administrative law judge misinterpreted the law with respect to marital status discrimination. I agree. The Minnesota Supreme Court has given a broad interpretation to marital status, holding that it applies not only to the status of an employee, e.g., single, married or divorced but also to the “identity or situation” of the individual’s spouse. Cybyske v. Independent School District No. 196, 347 N.W.2d 256, 259-60, 261 (Minn.1984). A broad interpretation of marital status must also include the change *190from one status to another. Indeed, in Cybyske the supreme court specifically listed “separated” as an example of marital status. Id. at 259.
In this case the administrative law judge stated “the record in this matter clearly shows Ms. Wild’s continued employment with respondent was absolutely contingent upon her seeking marriage counselling to save the marriage,” yet he determined that respondent’s actions are not prohibited by Minn.Stat. § 363.03, subd. 1 because “they are not aimed at the institution of marriage itself”. I find these holdings inconsistent.
In Cybyske, the supreme court sought to further refine the definition of marital status by asking whether the alleged immediate reason for the discrimination is directed toward the institution of marriage itself. Cybyske, 347 N.W.2d at 261. Making continued employment contingent upon marriage counseling aimed at saving the marriage is directed toward the institution of marriage. This is not a case where employment was contingent upon counseling because the divorce was affecting the employee’s work. Floyd Wild wanted to save the marriage to keep his family together. Since Floyd Wild’s interest was in preserving the marriage, his termination of Bel-sheim because she refused marriage counseling constitutes discrimination based on marital status.
The heart of the problem in this case is the close mixing of family and employment relationships. The administrative law judge decided that Floyd Wild, Inc. did not discriminate on the basis of marital status since Belsheim was terminated because of the bitter divorce proceeding and the fact that she was leaving the family. He seems to reason that when family relationships are the basis for the action taken, there is no discrimination. This reasoning is faulty in two respects. First, both the reasons given merely describe Belsheim’s change in marital status. Second, the legislature specifically recognized a need for exemption to Minn.Stat. § 363.03, subd. 1 when close family relationships are involved and provided that the provisions of Minn.Stat. § 363.03, subd. 1 do not apply to the employment of any individual by his parent, grandparent, spouse, child, or grandchild. Minn.Stat. § 363.02, subd. l(l)(a). Neither the administrative law judge nor this court can create additional exemptions.
Minnesota appellate courts are limited in their ability to effectuate legislative intent:
When the words of a law in their application to an existing situation are clear and free of all ambiguity, the letter of the law shall not be disregarded under the pretext of pursuing the spirit.
Minn.Stat. § 645.16 (1984).
If the statute is to be amended, then the legislature, under the traditional separation of powers doctrine, should legislate, and not this court. If the philosophy expressed by the majority opinion is permitted to stand as the law of Minnesota — in this enlightened age — then we shall witness a turning backward of the onward march of progress in the field of human and civil rights in this state. This should not be permitted to happen.